United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF DEFENSE, BEALE AIR
FORCE BASE COMMISSARY, Marysville, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2075
Issued: May 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2008 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated May 16, 2008, which finalized an overpayment of
compensation in the amount of $7,672.44, for which waiver was denied and directing recovery
from continuing compensation payments. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $7,672.44, for which he was without fault, because health benefits insurance
premiums were not deducted from his compensation from December 11, 2005 through
February 16, 2008; and (2) whether the Office properly denied waiver of the recovery of the
overpayment; and (3) whether the Office properly directed recovery at the rate of $324.17 every
four weeks from his continuing compensation payments.

FACTUAL HISTORY
On October 3, 2005 appellant, then a 55-year-old quality assurance evaluator, sustained
an injury to his back.1 The Office accepted his claim for exacerbation of spinal lumbar stenosis,
lumbago, displacement of lumbar intervertebral disc without myelopathy and other symptoms
referable to his back including severe back spasms.2 It placed appellant on the periodic rolls
effective January 22, 2006. An October 11, 2005 claim for compensation (Form CA-7) noted
that appellant was enrolled in the Federal Health Care Program.
In a worksheet dated March 4, 2008, the Office determined that appellant received an
overpayment because health insurance premiums were not deducted from December 11, 2005
through February 16, 2008. For the period December 11, 2005 to January 21, 2006, it found that
the premiums were $236.12 per pay period. The Office noted that appellant received 1 1/2
payments during this time frame, which was equal to $354.18. For the period January 22, 2006
to January 20, 2007, it noted that the premiums were $271.18 per pay period and that appellant
received 13 payments, which was equal to $3,535.34. For the period January 21, 2007 to
January 19, 2008, the premiums were $268.60 per pay period. The Office found that appellant
received 13 payments equal to $3,491.80. For the period January 20 through February 16, 2008,
the premiums were $290.28 per pay period. The Office noted that appellant received one
payment which equaled to $290.28. It added the premiums due to find a total overpayment in
the amount of $7,661.60.
By letter dated March 18, 2008, the Office issued a preliminary determination that
appellant had been overpaid in the amount of $7,672.44, which occurred because health benefits
insurance premiums were not deducted from his compensation for the period December 11, 2005
through February 16, 2008. It made a preliminary finding that he was without fault in creating
the overpayment. The Office informed appellant of his right to challenge the amount of the
overpayment or request a waiver of the overpayment by requesting a telephone conference, a
request for a written review of the record or a request for a prerecoupment hearing. If appellant
wished waiver of the overpayment, he was directed to submit financial information by
completing an overpayment recovery questionnaire. The Office advised that the form should be
accompanied by supporting financial documentation such as income tax returns, bank account
statements, bills and canceled checks, plus any other documentation to support the income and
expenses shown on the form. Appellant was advised that, if he failed to provide the requested
information within 30 days, the Office would deny waiver. No response was received.
By decision dated May 16, 2008, the Office finalized its finding that appellant had
received an overpayment of compensation in the amount of $7,672.44, for which he was not at
fault. It found that he was not entitled to waiver of the overpayment and directed recovery from
continuing compensation at the rate of $324.17 each four weeks.

1

The Office assigned file number xxxxxx854.

2

This was assigned file number xxxxxx001.

2

LEGAL PRECEDENT -- ISSUE 1
The regulations of the Office of Personnel Management, which administers the FEHB
program, provide guidelines for registration, enrollment and continuation of enrollment of
federal employees. In this connection, 5 C.F.R. § 890.502(a)(1) provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs an indebtedness due the
United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”3
In addition, 5 C.F.R. § 890.502(c) provide:
“An agency that withholds less than the proper health benefits contributions from
an individual’s pay, annuity or compensation must submit an amount equal to the
sum of the uncollected contributions and any applicable agency contributions
required under section 8906 of Title 5 United States Code, to OPM for deposit in
the Employees Health Benefits Fund.”4
ANALYSIS -- ISSUE 1
The record reflects that deductions for health insurance premiums were not made from
appellant’s compensation payments for the period December 11, 2005 through
February 16, 2008. The Office determined that health benefits of $7,672.44 should have been
deducted from his compensation for this period as he had elected enrollment and premiums were
not deducted. Appellant does not dispute that he had elected enrollment for health insurance
benefits. In a worksheet dated March 4, 2008, the Office calculated his share of the premiums,
which were not withheld from his compensation payment and determined an overpayment in the
amount of $7,661.60.
As no health benefit deductions were made from his compensation during this time
period and there is no evidence that he cancelled his health benefits enrollment the Board finds
that the record establishes that an overpayment was created in the amount of $7,661.60 from
December 11, 2005 through February 16, 2008, due to the nonwithholding of health insurance
premiums.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Federal Employees’ Compensation Act provides that, where an
overpayment of compensation has been made because of an error of fact or law, adjustment shall
be made by decreasing later payments to which an individual is entitled. The only exception to
3

See 5 C.F.R. § 890.502(a)(1); see also John Skarbek, 53 ECAB 630 (2002).

4

Id. at § 890.502(c).

3

this requirement is a situation which meets the tests set forth as follows in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect payment has
been made to an individual who is without fault and when adjustment or recovery would defeat
the purpose of the Act or would be against equity and good conscience.”5
Office regulations, at 20 C.F.R. § 10.438, state:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office]. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the Act or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”6
ANALYSIS -- ISSUE 2
Although appellant was found without fault in creating the $7,672.44 overpayment, he
bears responsibility for providing the financial information necessary to support a request for
waiver. The Office requested that he provide financial information and submit any request for
waiver within 30 days of the preliminary overpayment determination. Appellant did not respond
within the 30-day time period. The Office noted that his failure to submit the requested
information would result in the denial of waiver. Appellant failed to respond within 30 days, as
requested by the Office, under the implementing federal regulations, the Board finds that the
Office properly denied waiver of the recovery of the overpayment pursuant to 20 C.F.R.
§ 10.438(b).7
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act. Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
5

5 U.S.C. § 8129.

6

20 C.F.R. § 10.438.

7

Id. at § 10.438(b) provides that failure to submit requested information within 30 days shall result in the denial
of waiver of an overpayment. See R.W. (A.T.), 59 ECAB ___ (Docket No. 07-1845, issued December 7, 2007);
Madelyn Y. Grant, 57 ECAB 533 (2006).

4

compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”8
ANALYSIS -- ISSUE 3
The record reflects that appellant continues to receive wage-loss compensation under the
Act. As noted, appellant failed to timely complete the financial documents. In cases where the
claimant is being paid compensation on the periodic rolls and the claimant does not respond to
the preliminary overpayment decision, a final decision should be issued without conducting a
conference and the debt should be recovered from such benefits as quickly as possible.9
Furthermore, without the appropriate financial documentation or overpayment questionnaire as
required by 20 C.F.R. § 10.441, the Office was unable to consider his financial circumstances.
The Board finds that the Office did not abuse its discretion in following its regulations and
deducting $324.17 every four weeks from his continuing compensation payments.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation for the period December 11, 2005 through February 16, 2008, but
modifies the amount of the overpayment to $7,661.60. The Board further finds that the Office
properly denied waiver of the recovery of the overpayment. Lastly, the Board finds that the
Office properly required repayment of the overpayment by deducting $324.17 from appellant’s
continuing compensation payments.

8

20 C.F.R. § 10.441.

9

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(c)(2) (October 2004).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 16, 2008 is affirmed, as modified.
Issued: May 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

